Citation Nr: 0618722	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-37 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the RO.  

In February 2006, the veteran testified at a videoconference 
hearing with the undersigned Veterans Law Judge.  

The veteran's appeal also initially included the issue of 
entitlement to an initial evaluation in excess of 20 percent 
for the service-connected diabetes mellitus.  However, the 
veteran withdrew his claim to this issue at the March 2005 
Decision Review Office (DRO) hearing.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In a May 2004 lay statement, the veteran stated he had 
difficulty establishing and maintaining effective work and 
social relationships.  He also stated he suffered from panic 
attacks, memory loss, impaired judgment and disturbances in 
mood.  

In a March 2005 VA psychiatric treatment record, the examiner 
noted the veteran's frequent intrusive thoughts about the 
war, flashbacks and nightmares.  The veteran described having 
difficulty in interacting with others professionally and 
socially.  In his personal life, the veteran was on his third 
marriage and described marital discord in that marriage.  

The examiner noted that the veteran was depressed, tired due 
to lack of sleep, and had decreased energy and poor 
concentration.  The veteran had a score of 50 on the Global 
Assessment of Functioning (GAF) scale.  He was diagnosed as 
having PTSD.  

At the February 2006 videoconference hearing, the veteran 
testified about several events affecting his ability to 
maintain employment and develop social relationships with 
people.  

First, on one occasion, the veteran was in a work meeting 
discussing software and network issues as it related to his 
employer.  He was asked in the meeting to explain the 
logistics of the software and network, an explanation the 
veteran thought was pretty straight forward.  A co-worker 
began asking questions about his explanation and the veteran 
had a "flare-up."  The veteran testified these flare-ups 
were increasing with frequency and becoming worse.  

The veteran reported that his relationship with his wife and 
kids had become strained.  He noted that the least little 
thing would set him off and that he would "just explode over 
nothing."  He testified that these flare-ups of anger toward 
his wife and kids seemed to be increasing with frequency and 
becoming worse.  

He also reported that, because of his flare-ups of anger, it 
was difficult for him to make friends.  He described 
isolating himself from people because he was scared about 
freaking them out with one of his episodes.  

The veteran discussed his short-term memory loss.  He noted 
that no matter what the task he would forget if he did not 
write a note or list.  Lists and notes were the only way the 
veteran could remember to do the tasks assigned or asked of 
him.  

The veteran also spoke about his impaired judgment and panic 
attacks.  He noted that he gets startled by noise.  He 
described hearing voices of people screaming and talked about 
sleepless nights when he had to get up every hour, on the 
hour to investigate noises, crying voices and secure the 
perimeter of the house.  He described how heavy rains caused 
panic attacks because it reminds him of the monsoon season in 
Vietnam.  

Despite these symptoms, the veteran has not been afforded a 
comprehensive VA examination to date to ascertain the extent 
of his service-connected PTSD.  Such an examination is 
"necessary" under 38 U.S.C.A. § 5103A (d).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a 
comprehensive VA psychiatric examination.  
The examiner is requested to review the 
entire claims file in conjunction with 
the examination.  The examiner must 
provide a GAF score for the veteran's 
PTSD and offer commentary as to the 
effect of his PTSD on both (1) his 
ability to obtain and maintain 
substantially gainful employment and (2) 
his social functioning.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

2.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the veteran's claim for an 
increased evaluation for the service-
connected PTSD.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


